            Case 2:19-cv-04034-JMY Document 67 Filed 04/08/20 Page 1 of 1




                                 United States District Court
                               Eastern District of Pennsylvania

KAREN HEPP,                                 :
    Plaintiff,                              :
                                            :         19-cv-4034-JMY
       v.                                   :
                                            :
FACEBOOK, INC., et al.,                     :
     Defendant                              :

                                           ORDER

       AND NOW, this 8th day of April 2020, upon consideration of the Stipulation Regarding

Stay of Discovery Until the Court Decides Motions to Dismiss Amended Complaint that was

forwarded to Chambers and dated March 27, 2020, it is hereby ORDERED and DECREED that

said stipulation to stay discovery shall be DENIED.



                                            By the Court:

                                              /s/ John Milton Younge
                                            Judge John M. Younge
